Citation Nr: 0335340	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-19 065	)	DATE
	)
	)




THE ISSUE

Whether a March 2003 decision of the Board of Veteran's 
Appeals (Board), which found that the veteran lacked the 
military service requirements for basic eligibility for 
Department of Veterans affairs (VA) disability pension 
benefits, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  






ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth the alleged errors of fact or law, in the March 2003 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on CUE have not been met, the motion is 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(b)(2003); Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, a fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b)  Record to be reviewed.--

(1)  General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2)  Special rule for Board 
decisions on or after January 21, 
1992.  For a Board decision issued 
on or after July 21, 1992, the 
record that existed when that 
decision was made includes relevant 
documents possessed by the 
Department of Veterans Affairs not 
later than 90 days before such 
record was transferred to the Board 
for review in reaching that 
decision, provided that the 
documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of, cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis. A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2)  Duty to assist. The Secretary's 
failure to fulfill the duty to 
assist.

(3)  Evaluation of the evidence. A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

38 C.F.R. § 20.1404.  (Authority: 38 U.S.C.A. §§ 501(a), 
7111).

The Board further notes with respect to the final provisions 
of the regulations pertaining to the adjudication of motions 
for revision or reversal of prior Board decisions on the 
grounds of CUE, the definition of CUE was based on prior 
rulings of the United States Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that VA adopt the Court's interpretation 
of the term "CUE."  Indeed, as was discussed in the Notice 
of Proposed Rule Making (NPRM), 63 Fed. Reg. 27534, 27536 
(1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. 
Evans, sponsor of H. R. 1090, in connection with House 
passage).  Accordingly, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior case law regarding CUE, such as Fugo 
v. Brown, 6 Vet. App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)) provides as follows:

(b)  Specific allegations required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Nonspecific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
nonspecific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refilling 
under this subpart (emphasis added).

In December 2000, the United States Court of Appeals for the 
Federal Circuit (Circuit), held than when the moving party's 
motion did not adequately set forth specific grounds of CUE, 
the motion was to be dismissed without prejudice to the 
submission of more specific allegations.  Disabled American 
Veterans, et al. v. Gober, 234 Fed 3rd 682 (Fed Cir. 2000).

In the March 2003 decision, the Board clearly discussed in 
detail the laws and regulations applicable to the 
appellant's claim for VA pension benefits, and the 
requirements for valid service with the US Armed Forces.  VA 
compliance with VCAA was discussed.  The decision pointed 
out that the appropriate office of the US Department of the 
Army had certified that the veteran did not have recognized 
service for US veteran status in June 2001, and that the 
Board was bound by those service department findings, and 
had no authority to find that the appellant did have 
credible service in the absence of such certification of a 
US service department.  38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App., 2 Vet. App. 530 (1992).  Having 
identified and discussed all relevant facts and all 
applicable laws and regulations, the Board properly and 
accurately concluded that the veteran lacked the requisite 
military service with the US Armed Forces to qualify for VA 
pension benefits.

In bringing a motion to revise or reverse the Board's 
previous March 2003 decision on the basis of clear and 
unmistakable error (CUE), the veteran submitted a single 
sentence statement which requested reconsideration (which 
was subsequently denied by the Board in June 2003), and 
claimed CUE.  No argument of any kind was submitted, and no 
error(s) of fact or of law, or legal or factual basis for 
the motion was provided.  This motion thus clearly fails to 
satisfy the specificity requirements of 38 C.F.R. § 
20.1404(b).  Because the moving party failed to comply with 
Rule 1404(b) with respect to the March 2003 Board decision, 
the Board has no alternative but to dismiss the motion for 
CUE without prejudice in accordance with that Rule.  



ORDER

The motion is dismissed without prejudice to refiling.  



	                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



